Citation Nr: 1023995	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1952 to October 
1953, to include service in the Korean Conflict.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied service connection for 
the above-referenced claims.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing, which was 
held at the RO.  A transcript of that hearing has been 
associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

Bilateral Hearing Loss

Here, the Veteran claims that he has bilateral hearing loss 
that is related to his military service.  Specifically, he 
has claimed that he experienced in-service noise exposure 
while serving in the artillery during the Korean conflict.  
In a February 2008 statement, he reported that he has had 
serious hearing problems since shortly after being released 
from the service.  During the May 2010 Travel Board hearing, 
the Veteran testified that he did not seek medical treatment 
until the mid 1950's and that he began wearing hearing aids 
sometime in the 1960's.  

The claims file reflects that the Veteran underwent a VA 
audiological examination in December 2009; the Veteran was 
diagnosed with bilateral hearing loss.  The examiner noted 
that the Veteran's service treatment records were unavailable 
due to a fire.  The examiner stated that based on the 
Veteran's reports of military noise exposure, it is possible 
that the damage to his ears occurred prior to his 
occupational noise exposure.  However, she stated that 
without the physical reports to review, it could not be 
stated as a fact.  No discussion was provided regarding the 
Veteran's report of a continuity of hearing loss 
symptomatology following his separation from service.  

The Board notes that lay statements, such as those by the 
Veteran, may be competent to support claims for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 1153(a) 
(West 2002 & Supp. 2009); 38 C.F.R. 3.159, 3.303(a) (2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Thus, the Veteran's 
statements regarding the onset and continuity of his hearing 
loss must be given consideration in determining whether 
service connection is warranted. 

In this regard, the Board also notes that the requirements 
for service connection for hearing loss as defined in 38 
C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  This regulation does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing  loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  As such, an additional VA examination is 
needed so that the examiner can provide an opinion on the 
etiology of the Veteran's hearing loss in light of his 
reports of continuity of symptoms.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. 5103A(d); 38 C.F.R. 3.159(c)(4).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  While the 
Veteran has been afforded a VA examination, the Board finds 
the December 2009 VA examination report to be inadequate with 
which to decide the Veteran's claim.  Specifically, the Board 
finds that the December 2009 VA examination report does not 
give adequate consideration to the Veteran's report of 
experiencing hearing loss soon after his separation from 
service.  Furthermore, the VA examiner did not provide a 
definitive opinion regarding the etiology of the Veteran's 
hearing loss, and instead couched her conclusion in 
speculative terms of a "possible" relationship between the 
hearing loss and in-service noise exposure.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  Accordingly, on remand, the 
RO/AMC should schedule the Veteran for an additional VA 
examination in order to obtain an adequate medical opinion 
regarding whether his current hearing loss is related to his 
military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Tinnitus

With respect to this claim, the claims file includes 
conflicting statements regarding whether the Veteran has 
tinnitus.  The Veteran originally claimed that he has 
tinnitus as a result of in-service noise exposure.  In a 
February 2008 statement, he reported that he has had ringing 
in his ears since after the Korean War.  During the December 
2009 VA examination, however, the Veteran denied having 
tinnitus.  Most recently, the Veteran testified during the 
May 2010 Travel Board hearing that his tinnitus began "a 
long time ago."  Thus, the Veteran claimed that he currently 
has tinnitus.  

Despite the Veteran's conflicting statements, his most recent 
assertion is that he currently has tinnitus.  In light of his 
most recent assertion, and given the subjective nature of 
tinnitus and the possibly similar etiologies of the Veteran's 
hearing conditions, the Board finds that his tinnitus claim 
is inextricably intertwined with the claim for service 
connection for bilateral hearing loss.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  As 
such, the Veteran's tinnitus claim is remanded for further 
development and adjudication along with the claim for service 
connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of his 
current hearing loss and tinnitus 
disorders.  The entire claims file and a 
copy of this remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.  
The examiner should be advised that 
hearing loss or tinnitus need not be shown 
by the results of audiometric testing 
during the claimant's period of active 
military service in order for service 
connection to be granted.

The examiner is requested to provide an 
opinion as to the etiology of the 
Veteran's hearing loss and tinnitus, to 
include whether it is as least as likely 
as not (50 percent probability or greater) 
that any such disabilities found on 
examination are consistent with the 
Veteran's duties during his period of 
active service, and whether the 
disabilities are otherwise related to 
noise exposure in service.  In so doing, 
the examiner must acknowledge the 
competent reports of the Veteran as to a 
continuity of symptoms since his military 
service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner concludes that an 
opinion cannot be offered without resort 
to speculation, it should be indicated and 
he or she should explain why an opinion 
cannot be reached.  

2.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
appropriate, the case is to be returned to 
the Board, following applicable appellate 
procedures.  
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



